Judgment, Supreme Court, New York County (James Leff, J.), rendered October 13, 1995, convicting defendant, after a jury trial, of two counts of robbery in the first degree, two counts of robbery in the second degree and one count of burglary in the first degree, and sentencing him to three concurrent terms of 7 to 21 years concurrent with two concurrent terms of 5 to 15 years, unanimously affirmed.
The court properly exercised its discretion in discharging a sworn juror who was unavailable or unable to continue to serve due to illness (see, People v Page, 72 NY2d 69), since it could not be definitively determined when the juror would be available (see, People v Graves, 243 AD2d 275, lv denied 91 NY2d 834; People v Velazquez, 211 AD2d 471, lv denied 85 NY2d 915) and since witnesses and other jurors would be inconvenienced by the delay at the late stage of these proceedings. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.